119 F.2d 1022 (1941)
The KATINGO HADJIPATERA.
AMERICAN TOBACCO CO. and R. J. Reynolds Tobacco Company, Libellants-Appellees,
v.
Steamship "KATINGO HADJIPATERA", her engines, boilers, etc., and J. C., N. C. and A. C. Hadjipateras, Respondents, K. Diamantopoulos, Minister to the United States for the Kingdom of Greece, Appellant.
No. 297.
Circuit Court of Appeals, Second Circuit.
April 23, 1941.
Hatch & Wolfe, of New York City (Carver W. Wolfe, of New York City, of counsel), for respondent-appellant.
Bigham, Englar, Jones & Houston, of New York City (T. Catesby Jones, Henry N. Longley, and John W. R. Zisgen, all of New York City, of counsel), for libellants-appellees.
Before SWAN, CHASE, and CLARK, Circuit Judges.
PER CURIAM.
Judgment affirmed on opinion below.